Citation Nr: 1633468	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  14-14 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial rating greater than 0 percent prior to November 4, 2009, and greater than 50 percent as of that date, for posttraumatic stress disorder (PTSD). 

(The issue of entitlement to a separate compensable rating for the
musculoskeletal manifestations of residuals of a shell fragment wound of the
right arm region will be addressed in a separate decision at a later date.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from January 1951 to April 1955.  He received various decorations evidencing combat during the Korean War including the Combat Infantryman Badge and the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The September 2009 rating decision granted service connection for anxiety disorder (claimed as PTSD) with a 0 percent rating effective May 14, 2009.  A February 2010 rating decision increased the rating for PTSD to 50 percent effective November 4, 2009.  The June 2013 rating decision denied service connection for tinnitus.

The Veteran testified at two separate hearings in support of his claim for tinnitus, initially in June 2015 and more recently in February 2016, before two of the undersigned Veterans Law Judges (VLJ).  Transcripts of the hearings are of record.  A VLJ who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  By law, appeals may be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  Thus, when a veteran has had a hearing before two separate VLJs covering one or more of the same claims on appeal, a third VLJ is assigned to participate in a panel decision with respect to those claims.  Accordingly, a third VLJ has been assigned to participate in a panel decision in this case.  In a June 2016 letter, the Veteran was offered the opportunity to testify at another hearing before the third VLJ in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011), which held that, under 38 C.F.R. § 20.707, a veteran has the right to a hearing before all three VLJs involved in the panel decision.  The Veteran responded in June 2016 that he waived his right to a third hearing.  Accordingly, the Board may proceed with appellate review of the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has tinnitus that is etiologically related to his military service.

2.  In October 2015, prior to the promulgation of a decision in the appeal, the Board received a written request from the Veteran to withdraw his appeal for an increased evaluation for PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an increased initial rating for PTSD have been met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tinnitus

The Veteran is seeking service connection for tinnitus.  He testified at his June 2015 hearing that he drove tanks and trucks in service and was exposed to noise from shells going off and machine gun fire.  The ringing in his ears began in service, bothered him after service, and was pretty regular.  June 2015 Hearing Transcript at pp. 3-4.  At his February 2016 hearing, the Veteran testified that he noticed ringing in his ears after he got hearing aids in 2008 or 2009, and that the ringing was worse in the right ear.  February 2016 Hearing Transcript at pp. 3 and 6.  The ringing was described as "roaring" and present all of the time.  Id. at 7.  However, the Veteran also testified that he got his hearing aids the day after he left the Army, but that the roaring in his ears did not start bothering him until 2006.  Id. at 8.  

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Background

Service personnel records show the Veteran was assigned to a heavy tank company.

Service treatment records show no evidence of any reports, diagnoses, or treatment of acoustic trauma or ringing in the ears.  The April 1955 separation Report of Medical Examination shows a normal examination of the ears.  

An August 2006 VA primary care treatment record shows the Veteran denied symptoms of tinnitus.

A September 2012 VA mental health note shows that the Veteran reported gradual hearing loss and tinnitus over the last six years.

At an April 2013 VA audiology consultation, the Veteran reported that he noticed left-sided ear pain after a dentist visit, but could not remember how long ago that visit was.  He heard ringing in his ears at night regularly when he went to sleep, but did not hear it in the sound booth the day of the consultation.  It was noted that the Veteran was a poor historian and that the evaluation took 75 minutes.  

At a VA examination later in April 2013, the Veteran reported his tinnitus started a few years before at about the time work was begun on his teeth.  He also reported that he worked post service for a school district in maintenance and as a bus driver.  The examiner determined that the Veteran's tinnitus was not related to his service because he related the tinnitus to only about three years and teeth issues.  However, the examiner found that the Veteran's bilateral hearing loss at least as likely as not started due to military noise exposure.  An April 2013 rating decision granted service connection for bilateral hearing loss with a 10 percent evaluation.  

A May 2013 otolaryngology surgery consultation shows the Veteran reported that, about one year before during a dental procedure, his jaw popped and his hearing decreased on the left side.  He also reported left-sided tinnitus.  The Veteran was medically cleared for hearing aids, which were ordered in June 2013 and fit in August 2013.

Analysis

As shown above, the evidence is conflicting regarding the onset of the Veteran's tinnitus.  While the Veteran testified at his June 2015 Board hearing that his tinnitus began in service, the record does not support the onset of tinnitus in service or shortly thereafter.  The first record evidence of a complaint of tinnitus is not until September 2012, when the Veteran reported gradual hearing loss and tinnitus over the last six years.  By that account, his tinnitus began in about 2006, more than fifty years after separation from service.  This case is further complicated because the Veteran most likely had occupational noise exposure post service.  Moreover, there is no positive medical opinion linking the Veteran's current tinnitus to his military service.

Nonetheless, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is etiologically related to his in-service noise exposure.  The Veteran appears to have reported in September 2012 that both his hearing loss and tinnitus began at the same time in around 2006.  As such, the Board finds it plausible and reasonable to conclude that his tinnitus, as well as his hearing loss, was caused by in-service noise exposure.  The September 2012 report also suggests that the tinnitus began prior to the dental work to which the April 2013 VA examiner attributed the tinnitus.  Given that the evidence is in equipoise, the Veteran is entitled to the benefit of the doubt as to whether there is a nexus between his current tinnitus and his service.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted and, therefore, is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §  3.102 (2015).  

II.  Increased Initial Rating for PTSD

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).

Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  They must include the name of the appellant, the applicable claim number, and a statement that the appeal is being withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(b)(1) (2015).   Withdrawal may be made by the appellant or by the appellant's authorized representative.  38 C.F.R. § 20.204(a) (2015).  

In an October 2015 written statement signed by the Veteran, which included his name and claim number, the Veteran requested that his appeal for increased evaluation for PTSD be withdrawn.  As the Veteran has properly withdrawn his appeal of the issue of entitlement to an increased initial rating for PTSD in a writing that includes his name and claim number, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board, therefore, has no jurisdiction to review it.  In addition, the Board has not yet issued a decision on this issue; therefore, the criteria are met for its withdrawal.  38 C.F.R. § 20.204 (2015).  Thus, the issue of entitlement to an increased initial rating for PTSD is dismissed.


ORDER

Entitlement to service connection for tinnitus is granted.

The appeal of the claim for entitlement to an increased initial rating for PTSD is dismissed.




			
         WAYNE M. BRAEUER                             BRADLEY W. HENNINGS
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
                                                    MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


